DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 15, 16 18-21, 23, 24, 27, and 28 are pending in the application.  Claims 11-14, 17, 22, 25, 26, and 29-31 have been cancelled.  Claims 8-10, 15, 16, 20, 21, 23, and 24 have been withdrawn from consideration.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/20 was filed after the mailing date of the previous Office Action on 8/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nebel (US 3,722,509).
Regarding claim 1, Nebel discloses (Figures 1, 2, and 7-9) a nasal device capable of dilating comprising a body for insertion into a nasal cavity of a nose, the body including: a loop structure (16) having an inner surface, a reverse outer surface, a first side and a second side opposite to the first side, wherein the inner surface defines an aperture and the reverse outer surface is capable of against a nasal passage wall of the nose (Figures 1 and 2); an arm member (19; Figure 7) having a first end coupled to the loop structure and a free end, the arm member extending outwardly from the loop structure and capable of extending along a nasal passage of the nasal cavity and engaging with an internal surface of a nostril of the nose (Column 2, lines 8-9); a platform (15) spanning the aperture defined by the inner surface of the loop structure; and a valve (20 in Figure 8; 21 in Figure 9) capable of controlling fluid flow through the aperture (Column 2, lines 15-25).  NOTE: The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Nebel meets the structural limitations of the claim.  The loop structure is capable of urging against a nasal passage wall of the nose and the arm member is capable of extending along a nasal passage of the nasal cavity and engaging with an internal surface of a nostril of the nose.

Regarding claim 3, Nebel discloses (Figure 7) that the arm member (19) extends from the first side of the loop structure and the leg member (17) extends from the second side of the loop structure.
Regarding claim 5, Nebel discloses that the platform (15) comprises a filter (Column 1, lines 49-53).
Regarding claim 6, Nebel discloses (Figure 9) that that the valve (21) comprises a seal (flap) supported by the platform and configured to span the aperture defined by the inner surface of the loop structure.
Regarding claim 27, Nebel discloses (Figures 1, 2, and 7-9) a nasal dilator comprising a body for insertion into a nasal cavity of a nose, the body including: a loop structure (16) having an inner surface and a reverse outer surface, wherein the inner surface defines an aperture; an arm member (19; Figure 7), the arm member extending outwardly from the loop structure;Page 6 of 14AMENDMENT/ RESPONSE UNDER 37 CFR § 1.111Serial Number: 15/579,304Docket:RHI0003-OOUSFiling Date: Jun 5, 2015 Title: Nasal Dilatorsa platform (15) spanning the aperture defined by the inner surface of the loop structure; and a valve (20 in Figure 8; 21 in Figure 9) capable of controlling fluid flow through the aperture (Column 2, lines 15-25); wherein the outer surface of the loop structure is capable, in use, of urging against a nasal cavity wall in proximity to a nasal vestibule of the nose to allow dilation of a nostril of the nose and the arm member is capable, in use, of extending along the nasal passage and to engage with an internal surface of the nostril (Column 2, lines 8-9).  NOTE: The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is 
 Regarding claim 28, Nebel discloses that the arm member (19) extends beyond a perimeter of the loop structure and is capable, in use, of exerting an outward force on the internal surface of the nostril to thereby stent and/or dilate the nostril.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nebel (US 3,722,509) in view of Minagi (US 2009/0194100 A1).
Regarding claim 4, Nebel discloses that the platform is coupled to the inner surface of the loop structure with an adhesive.  Nebel fails to disclose that the platform is releasably attachable to the inner surface of the loop structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal device disclosed by Nebel such that the platform comprises is releasably coupled to the inner surface of the loop structure, as taught by Minagi. This modification would ensure that during normal breathing, the platform remains within the loop structure (paragraph 0105), but when pressure inside the nostril is sharply increased due to sneezing or the like, the platform is removed from the loop structure due to the pressure for alleviating the pressure inside the nostril thus preventing the removal of the loop structure from the nostril. Accordingly, platform member can be easily mounted again after the sneeze (Minagi, paragraph 0108).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nebel (US 3,722,509) in view of Pedley (US 6,626,179 B1).
Regarding claim 7, Nebel discloses that the seal includes a flap capable of transitioning between an open state, whereby fluid may be conveyed through the platform, and a closed state, whereby fluid may be hindered from being conveyed through the platform by the flap (Column 2, lines 15-25).  However, Nebel fails to disclose an orifice in the seal.  
  In the same field of endeavor, Pedley teaches (Figures 3 and 4) a nasal device comprising a body for insertion into a nasal cavity of a nose, the body including: a loop structure (10) having an inner surface, a reverse outer surface, a first side and a second side opposite to the first side, wherein the inner surface defines an aperture and the reverse outer surface is configured for urging against a nasal passage wall of the nose (Figure 1); a platform (19) positioned in the aperture defined by the inner surface of the loop structure; and a valve mechanism (20) for controlling fluid flow through the aperture.  Pedley teaches that the valve comprises a seal supported by the platform and configured to span the aperture defined by the inner surface of the loop structure, wherein the seal includes a flap (20) configured to transition between an open state (Figure 3), whereby fluid may be conveyed through the platform (Column 2, line 66 – Column 3, line 2), and a closed state (Figure 4), whereby fluid may be hindered from being conveyed through the platform by the flap (Column 3, lines 3-5) and wherein an orifice (21) is disposed in the seal (Column 3, lines 6-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal disclosed by Nebel to .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nebel (US 3,722,509) in view of Ersek (US 4,592,357).
Regarding claims 18 and 19, Nebel discloses the invention substantially as claimed. However, Nebel fails to disclose that the arm member comprises a nostril engaging element at the free end to engage with the internal surface of the nostril, wherein the nostril engaging element comprises a series of protrusions disposed on the nostril engaging element.
Ersek teaches (Figures 11-13) an analogous nasal device comprising a body for insertion into a nasal cavity of a nose, the body including: a loop structure (defining lumen 35) having an inner surface, a reverse outer surface, a first side, and a second side opposite to the first side, wherein the inner surface defines an aperture (35) and the reverse outer surface is capable of urging against a nasal passage wall of the nose; and an arm member (40) having a first end coupled to the loop structure and a free end, the arm member extending outwardly from the loop structure and configured to extend along a nasal passage of the nasal cavity and engage with an internal surface of a nostril of the nose. Ersek teaches that the arm member comprises an engaging element at the free end to engage with the internal surface of the nose, wherein the engaging element comprises a series of protrusions (41) disposed on the engaging element (Column 4, lines 43-48).
.

Response to Arguments
Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive.  The Applicant has argued that the tabs 19 (interpreted by the Examiner as the arm member) must sit outside the nostril and therefore do not and cannot extend along a nasal passage of the nasal cavity and engage with an internal surface of a nostril of the nose as recited in claim 1 and similarly recited in claim 27.  The Examiner respectfully disagrees with this argument.  The reference does not disclose that the tabs sit outside the nose.  The disclosure that the reference provides is that the tabs serve to limit depth of insertion of the device.  The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Nebel meets the structural limitations of the claim.  The loop structure is capable of urging against a nasal passage wall of the .
The Applicant has further argued that if the tabs were positioned inside the nostril, then the peripheral bands 16 (interpreted by the Examiner as the loop structure) would not urge against a nasal passage wall as claimed.  The Examiner disagrees with this argument.  There is no disclosure in the reference that suggests this.  Also, this is entirely dependent on the anatomy of the nostril.  No two people have identical anatomy.  Further, the claim is not limited to human anatomy.  Other mammals have noses with nostrils.  The claim as currently written has a broad scope.  The Examiner suggests further defining the structure of the device to distinguish over the device disclosed by Nebel.
Regarding the rejection of claim 7 citing Nebel in view of Pedley, the Applicant has argued that Pedley does not disclose a platform spanning the aperture as claimed.  The Examiner is not relying on the Pedley reference to teach a platform spanning the aperture because a platform spanning the aperture is already disclosed by Nebel.
Regarding the rejection of claims 18 and 19 citing Nebel in view of Ersek, the Applicant has argued that a person skilled in the art would not be motivated to modify the arrangement of Nebel so that the tabs engage with an internal surface of the nostril and it would likely cause discomfort to the wearer, given their narrower edges relative to bands 16.  The Examiner disagrees with this argument.  There is no disclosure in the reference that would suggest discomfort to the user as the Applicant alleges.  As stated above, the claims are apparatus claims, and are to be limited by structural limitations. Intended use and other functional language has been carefully considered, but deemed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771